
	
		I
		112th CONGRESS
		2d Session
		H. R. 5036
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Dent introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain knitted or
		  crocheted fabrics containing elastomeric yarn.
	
	
		1.Certain knitted or crocheted
			 fabrics containing elastomeric yarn
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Knitted or crocheted fabrics of a width exceeding 30 cm,
						containing by weight 5 percent or more of elastomeric yarn but not containing
						rubber thread (provided for in subheading 6004.10.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
